Citation Nr: 0905314	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-21 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from February 1970 to 
November 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.                  

A letter from the RO to the Veteran, dated in June 2007, 
shows that at that time, the RO had scheduled the Veteran for 
a videoconference hearing before the Board in July 2007.  
However, he failed to report for his scheduled July 2007 
hearing.  His request for a hearing is therefore considered 
withdrawn.

By an April 2005 rating action, the RO granted the Veteran's 
claims of entitlement to service connection for diabetic 
peripheral neuropathy of the upper and lower extremities.  
The RO assigned separate 10 percent disability ratings, 
effective from August 11, 2004, for the Veteran's right and 
left upper extremities, and separate noncompensable 
disability ratings, effective from August 11, 2004, for his 
right and left lower extremities.  The Veteran disagreed with 
the evaluations and filed a notice of disagreement in May 
2005.  In a February 2006 rating action, the RO increased the 
disability ratings and assigned separate 20 percent 
disability ratings for the right and left upper extremities, 
and separate 20 percent disability ratings for the right and 
left lower extremities, all effective from August 11, 2004.  
A statement of the case was issued in February 2006.  In a 
statement from the Veteran, received in February 2006, the 
Veteran stated that he was satisfied with the award given for 
his service-connected peripheral neuropathy of the upper and 
lower extremities, and, as such, that he wished to withdraw 
his claims for higher initial evaluations.  Accordingly, the 
issues of entitlement to initial evaluations in excess of 20 
percent for diabetic peripheral neuropathy of the upper and 
lower extremities are no longer in appellate status.

In a VA Form 21-4138, Statement in Support of Claim, received 
in June 2007, the Veteran raised the issue of entitlement to 
a rating in excess of 20 percent for traumatic arthritis of 
the lumbar spine.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.

The claim for service connection for hypertension, to include 
as secondary to service-connected diabetes, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show 
hearing loss during active service; there is no post-service 
medical evidence of hearing loss until many years after 
service; there is no competent evidence of a nexus between 
bilateral hearing loss and any incident of such service, to 
include claimed in-service exposure to acoustic trauma; the 
only competent opinion that addresses the contended causal 
relationship weighs against the claim.

2.  The Veteran's service treatment records do not show 
tinnitus during active service; there is no post-service 
medical evidence of tinnitus until many years after service; 
there is no competent evidence of a nexus between tinnitus 
and any incident of such service, to include claimed in-
service exposure to acoustic trauma; the only competent 
opinion that addresses the contended causal relationship 
weighs against the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2004 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
November 2004 RO decision that is the subject of this appeal 
in its August 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the service connection claims, but he was not provided with 
notice of the laws and regulations governing ratings and 
effective dates in the August 2004 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide complete notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, which moots any question 
regarding a rating or effective date for a grant of service 
connection and a rating.  Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in April 2006, which was thorough in 
nature and provided competent opinions addressing the 
contended causal relationships between service and the 
veteran's hearing loss and tinnitus.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II. Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).


III. Bilateral Hearing Loss and Tinnitus

A. Factual Background

In regard to the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Veteran contends 
that he currently has bilateral hearing loss and tinnitus 
which are due to acoustic trauma incurred in service.  
Specifically, he states that while he was in Vietnam, he was 
a field wireman with an artillery unit and was exposed to 
small arms fire, artillery fire, and loud explosions.  He 
notes that on many occasions, his sleeping accommodations 
were directly under a "155 howitzer."  According to the 
Veteran, due to his in-service noise exposure, he developed 
bilateral hearing loss and tinnitus.   

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from February 1970 to November 1971, with 
service in the Republic of Vietnam from July 1970 to August 
1971.  His Military Occupational Specialty (MOS) was as a 
field wireman.  Thus, exposure to acoustic trauma is 
consistent with the Veteran's MOS. Accordingly, the Board 
finds that the Veteran's statements in regard to his noise 
exposure credible and consistent with military service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  The records show that in 
November 1969, he underwent a pre-induction examination.  The 
audiological examination revealed that the Veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, and 4,000 Hertz as follows: 20, 5, 0, and 60 
decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 5, 0, 10, and 30 decibels.  An H2 profile was assigned.  
"H" signifies hearing and the "2" signifies "some 
limitations."  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
Veteran was, however, deemed qualified for enlistment.  The 
Veteran's remaining service treatment records are negative 
for any complaints or findings of defective hearing.  The 
records show that in November 1971, the Veteran underwent a 
separation examination.  At that time, he denied any hearing 
loss.  The audiological examination revealed that the Veteran 
had pure tone air conduction threshold levels in the right 
ear at 500, 1,000, 2,000, and 4,000 Hertz as follows: 0, 0, 
0, and 0 decibels, respectively.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 0, 0, 0, and 0 decibels.      

In April 2006, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that approximately 15 
years ago, he developed tinnitus.  The examiner reported that 
the etiology of the Veteran's tinnitus was unknown.  The 
audiometric findings obtained at the time of the evaluation 
reflect the required thresholds for a finding of hearing 
impairment in both ears for VA purposes under 38 C.F.R. § 
3.385.  The examiner noted that after reviewing the Veteran's 
medical records, he was "concerned" that the Veteran may 
have had a pre-existing hearing loss prior to entering the 
service.  However, the examiner reported that the Veteran's 
hearing test at the time of his November 1971 separation 
examination did not indicate any hearing loss.  Thus, the 
examiner opined that the Veteran's current hearing loss was 
not service related.     


B.  Analysis

In this case, the RO denied the Veteran's claim on the basis 
that his pre-existing bilateral hearing loss was not 
aggravated during service.  Given that the Veteran was 
assigned an H2 profile for defective hearing upon his 
enlistment examination, the RO concluded that the Veteran had 
bilateral hearing loss prior to beginning his military 
service.  However, the Board notes that at the time of the 
Veteran's November 1969 enlistment examination, although 
hearing loss for VA purposes was shown in the right ear, 
hearing loss for VA purposes was not shown in the left ear.  
See 38 C.F.R. § 3.385.  An audiological examination performed 
at the time of the Veteran's separation from service showed 
that his hearing in both ears was well within normal limits.  
There were no complaints of hearing loss or tinnitus at that 
time or at any point during service.  It is apparent that the 
isolated finding of hearing loss in one ear at one decibel 
level was acute in nature and resolved given the absence of 
any hearing loss for so many years thereafter.  The Board 
specifically notes that there is no medical evidence of 
record showing hearing loss until April 2006, more than 36 
years after the Veteran's separation from service.  In view 
of the foregoing, any hearing loss the Veteran had upon entry 
onto active duty was clearly not aggravated during service.  
In addition, the examiner from the Veteran's April 2006 VA 
audiological evaluation concluded that, since the Veteran's 
hearing test at the time of his November 1971 separation 
examination did not indicate any hearing loss, the Veteran's 
current hearing loss was not service related.  Thus, the only 
competent opinion of record weighs against the Veteran's 
claims.

In addition to the negative nexus opinion, the Court held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

With respect to tinnitus, the Veteran's service treatment 
records do not show tinnitus during active service and there 
is no post-service medical evidence of tinnitus until April 
2006, decades after service.  The Veteran stated at the time 
of the April 2006 VA audiological evaluation that his 
tinnitus was approximately 15 years in duration, which places 
the onset date many years post-service.  There is no 
competent evidence of a nexus between tinnitus and any 
incident of such service, to include claimed in-service 
exposure to acoustic trauma; the only competent opinion that 
addresses the contended causal relationship, the VA clinician 
who examined the Veteran in April 2006, weighs against the 
claim.

The Veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, as a layman, he is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2008), nor is he competent to give an opinion on whether his 
current hearing loss or tinnitus is etiologically related to 
any incident of service, to include exposure to excessive 
noise.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Veteran's lay statements are 
entitled to no limited probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and the benefit of the 
doubt doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In regard to the Veteran's claim of entitlement to service 
connection for hypertension on a secondary basis, the Veteran 
contends that his diagnosed hypertension has been aggravated 
by his service-connected diabetes mellitus.  He notes that 
after he was diagnosed with diabetes, his hypertension 
worsened and he had to increase his medication.  

Secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.      

In this case, private medical records, dated from February 
1981 to August 2001, show that in August 1988, the Veteran 
was diagnosed with hypertension.  At that time, his blood 
pressure was 144/100.  In November 1988, the Veteran's blood 
pressure was 150/106, and he was diagnosed with diabetes 
mellitus.  

By a November 2004 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus associated with herbicide exposure.  The RO 
assigned a 20 percent disability evaluation for the Veteran's 
service-connected diabetes.     

In March 2006, the Veteran underwent a VA diabetes 
examination.  In regard to the question of whether the 
Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus, the examiner stated that 
he referred to an "E. medicine article" from a VA 
physician, dated in June 2004.  In the article, the VA 
physician stated that the criterion for diabetes being the 
cause of hypertension in the VA system was the presence of 
diabetic nephropathy.  The examiner stated that the Veteran 
did not have a diagnosis of diabetic nephropathy.  The 
Veteran had proteinuria at a level of 100 mg/dl, which, 
according to the examiner, did not meet the criteria for the 
diagnosis of diabetic nephropathy.  Therefore, the examiner 
concluded that because the Veteran did not meet the criteria 
for diabetic nephropathy, it was his opinion that the 
Veteran's service-connected diabetes could not be considered 
the cause or aggravation of his hypertension.  

In March 2006, the Veteran underwent a VA hypertension 
examination.  In the examination report, the examiner noted 
that he had been asked to address the question of whether the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension.  In this regard, the examiner 
reiterated the opinion from the examiner from the Veteran's 
VA diabetes examination; he stated that because the Veteran 
did not have diabetic nephropathy, he did not meet the VA 
criteria in which diabetic nephropathy had to be present to 
consider diabetes mellitus as the cause of hypertension.  
Thus, the examiner concluded that the Veteran's hypertension 
was not caused or made worse by his service-connected 
diabetes mellitus.   

In light of the above, the Board notes that while the 
examiners from the Veteran's March 2006 VA examinations 
addressed the question of whether the Veteran's service-
connected diabetes mellitus caused his hypertension, they 
failed to specifically address the other pertinent question 
of whether the Veteran's diabetes mellitus aggravated his 
hypertension.  [Emphasis added.]  Although the examiners 
generally opined that the Veteran's diabetes mellitus did not 
aggravate his hypertension, they offered no rationale or 
explanation for their opinion.  By contrast, they provided 
detailed support for their conclusion that the Veteran's 
diabetes mellitus did not cause his hypertension when they 
referred to the medical article regarding VA criteria for 
finding diabetes being the cause of hypertension.  However, 
they provided no such support or rationale when they 
generally concluded that the Veteran's diabetes mellitus did 
not aggravate his hypertension.  In this case, it is the 
Veteran's specific contention that his service-connected 
diabetes mellitus has aggravated his hypertension.  Thus, in 
light of the above, the Board finds that a new VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.          

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to ascertain the 
relationship, if any, between his 
hypertension and his service- connected 
diabetes mellitus.  The claims file and a 
copy of this remand must be made available 
and reviewed by the examiner.  The 
examiner should specifically review the 
March 2006 VA examination reports.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.   

After a review of the examination findings 
and the relevant evidence of record, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed hypertension was 
caused or aggravated by the Veteran's 
service-connected diabetes mellitus.  

If the Veteran's hypertension was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
nonservice-connected hypertension ( i.e., 
approximate average blood pressure) before 
the onset of aggravation.   

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.   

2.  The RO must then review and re- 
adjudicate the issue that remains on 
appeal.  If the benefit sought is denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




